Citation Nr: 1101645	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  99-11 757	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of a through-and-through gunshot wound of the left neck, Muscle 
Group (MG) XXII, with associated facial tic and scars.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel








INTRODUCTION

The Veteran had active military service from May 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota denied a rating in excess of 30 percent for 
residuals of a through-and-through gunshot wound of the left 
neck, MG XXII, with associated facial tic and scars, and denied 
entitlement to a TDIU.  

Following receipt of notice of the March 1999 determination, the 
Veteran perfected a timely appeal with respect to the denial of 
these claims.  In November 2000, the Board denied both issues.  
The Veteran appealed the Board's denial.  In March 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter pursuant to 
the Appellee's Motion For Remand And To Stay Proceedings.  

In September 2001, the Board rendered a decision in which it 
continued to deny the Veteran's increased rating and TDIU claims.  
The Veteran appealed the Board's decision to the Court.  In 
December 2002, the Court vacated the Board's September 2001 
decision and remanded the matter for readjudication consistent 
with its Order.  In June 2004, the Court revoked its December 
2002 Order but again vacated the Board's September 2001 decision 
and remanded the matter for readjudication consistent with the 
new Order.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1942 
to October 1945.

2.  On March 20, 2009, the Board was notified by the RO in Sioux 
Falls, South Dakota, that the Veteran had died in November 2006.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.



		
THERESA M. CATINO 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


